Citation Nr: 1302099	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative arthritis of the hands.  

2.  Entitlement to service connection for degenerative arthritis of the hands.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In June 2012, the Veteran testified a Board video conference hearing before a Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that additional evidence has been received since the claims were last adjudicated and statements of the case (SOCs) were issued.  In a November 2012 letter, the Veteran's representative indicated that the Veteran wished to waive initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2012).  

The issues of entitlement to service connection for a bilateral hand disability and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for degenerative arthritis of the hands.  The Veteran was notified of the decision and the right to appeal.  He did not appeal or submit new and material evidence within one year of notification of this decision. 

2.  Evidence received since the May 2003 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative arthritis of the hands.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied service connection for degenerative arthritis of the hands is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the May 2003 rating decision is new and material, and the claim of service connection for degenerative arthritis of the hands is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

Analysis

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection for degenerative arthritis of the hands was denied by the RO in May 2003 because the evidence did not show that the Veteran's bilateral hand arthritis was incurred in or otherwise caused by service.  There Veteran did not appeal that determination and did not submit new and material evidence within one year.  As such, the May 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Although the reasoning behind the decision is not clear, it appears that there was some evidence of post service arthritis, but no clear link (nexus) to service.

In February 2009, the Veteran filed an application to reopen the previously denied claim for service connection for degenerative arthritis of the hands.  For the reasons discussed below, the Board finds that new and material evidence has been received since May 2003, and his claim may be reopened for consideration on the merits. 

In this case, the Veteran asserts that his bilateral hand arthritis is due to boxing injuries during service.  His service treatment records reflect that he was treated for a swollen right hand after he hit another man in August 1970.  An X-ray showed a fracture of the right 5th metacarpophalangeal (MCP) joint.  In October 1970, his cast was removed and X-rays showed good callus formation.  The Veteran is service-connected for residuals of the fracture of the right 5th MCP joint; however, he is claiming entitlement to service connection for other degenerative changes in his hands.  VA treatment records reflect that he began complaining of index and middle finger swelling of the left hand in April 1994; however electromyography and nerve conduction studies were normal.  He continued to complain of periodic pain and swelling in the hands and inflammatory disease/rheumatoid arthritis was considered.  An April 1999 X-ray showed a "probable old 'boxers' fracture of the fifth metacarpal and probably an old fracture of the third metacarpal."  

As noted above, the claim was denied in a May 2003 rating decision because the evidence did not show that the Veteran's current hand disability was incurred in or otherwise related to service.

The evidence received since the May 2003 rating decision includes VA outpatient treatment records showing a diagnosis of degenerative arthritis or degenerative joint disease of the hands.  Significantly, an August 1999 record indicates that osteoarthritis was most likely secondary to old trauma, noting a boxing fracture of the right hand.  In addition, an April 2009 private treatment record from Dr. Martin notes that X-rays showed degenerative joint disease of the 2nd and 3rd metacarpal on the right hand with other signs of osteoarthritis in the hand.  The physician stated that these findings "could be related to previous boxing history."  

The received evidence is not cumulative and redundant of evidence already of record, as there is medical evidence suggesting that the bilateral hand arthritis is related to the Veteran's boxing in service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for degenerative arthritis of the hands must be reopened and considered on the merits. 


ORDER

The application to reopen a claim for service connection for degenerative arthritis of the hands is granted. 


REMAND

With regard to the Veteran's claim for service connection for degenerative hand arthritis, the Board notes that a VA joint examination was conducted in January 2011.  The examiner diagnosed the Veteran as having degenerative joint disease of the right third metacarpal and X-rays also showed degenerative changes of both hands to include portions of the wrists.  The examiner; however, did not provide an opinion as to whether the arthritis of the hands was incurred in or aggravated by service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the January 2011 VA examiner did not provide an opinion regarding etiology of the Veteran's arthritis, the Board finds that the examination was inadequate and a remand is necessary.  

With regard to the Veteran's claim for service connection for a gastrointestinal disorder, he asserts that this condition is due to the pain medication that he takes for his service-connected disabilities.  He is currently service-connected for subluxation of the left patella and residuals of the fracture of the 5th MCP joint of the right hand.  

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

The record reflects that the Veteran takes pain medication for a variety of arthralgias, including bilateral hand arthritis.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Because the secondary service connection issue is inextricably intertwined with the underlying claim for service connection, both issues must be remanded. 

In addition, the Board finds that some additional clarification with regard to the gastrointestinal disorder would be helpful.  A February 2009 VA outpatient treatment record reflects that the Veteran complained of bilateral knee arthralgia.  It was noted that he continued to take homeopathic analgesic white willow bark.  In addition, 650 mg of aspirin (three times daily) was added for pain and 20 mg of Omeprazole (twice daily) to prevent gastrointestinal bleed.  In April 2011, it was noted that acid reflux was in good control with Omeprazole.  An August 2011 VA gastrointestinal consultation record notes that it was "entirely plausible" that the Veteran developed symptoms of indigestion and heartburn related to long term non-steroid anti-inflammatory drug (NSAID) use in high doses for pain related to service injury.  

In December 2011, a VA examination for esophageal conditions was conducted.  The examiner diagnosed the Veteran of having a hiatal hernia via an upper gastrointestinal (UGI) series and esophagogastroduodenoscopy (EGD) that was conducted in January 2012.  The examiner opined that the Veteran's claimed gastrointestinal disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service-connected left knee disability was the least of the Veteran's conditions for which he takes NSAIDS, noting that the Veteran had a history of a motorcycle accident in 1984 and had multiple surgeries for his ankles, cervical spine surgery, and degenerative arthritis of the hands.  The examiner stated that,

While long term NSAID use can cause gastritis, one cannot say that he takes NSAIDs solely because of his knee condition.  Therefore it is less likely that the NSAID use is for his knees and therefore not related to his SC condition.  However, it must also be noted that based on findings of UGI 1/9/12, patient's symptoms are more related to his hiatal hernia than NSAID use.  The hiatal hernia is not a result of his NSAID use.  

A February 2012 VA internal medicine note reflects that the Veteran complained of being denied benefits for his acid reflux and explained that the gastrointestinal clinic had told him that his gastritis was related to doses of NSAID usage.  The physician indicated that she was not sure because the Veteran had a hiatal hernia.  

In this case, the Board notes that there is currently some question as to whether the Veteran has gastritis related to NSAID use; and, if so, if the NSAIDs are used to treat his service-connected disabilities.  The record reflects that the Veteran takes NSAIDs for a variety of ailments, some service-connected and others not.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the December 2011 VA examiner did not comment on whether it was possible to distinguish between the Veteran's NSAID use for his service-connected left knee from other nonservice-connected disabilities.  Furthermore, the examiner did not comment on whether NSAID use for service-connected disabilities aggravates the Veteran's gastrointestinal disorder.  Therefore, on remand, additional clarification should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current degenerative changes of the hands.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current degenerative changes of the hands first manifested in service or within a year thereafter, or is causally related to service.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any gastrointestinal disorder.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current gastrointestinal disorders, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current gastrointestinal disorder is caused or aggravated by the treatment of any disease or injury of service origin.  If the degenerative changes of the Veteran's hands are determined to be of service origin, the treatment of this disability with NSAIDs should also be considered.  If it is not possible to distinguish NSAID treatment for service-connected disabilities from nonservice-connected disabilities, all treatment with NSAIDs should be considered.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


